Citation Nr: 0317477
Decision Date: 07/24/03	Archive Date: 10/02/03

Citation Nr: 0317477	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-24 593	)	DATE JUL 24, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Eligibility for disability compensation for pancytopenia 
(also claimed as aplasia and anemia) resulting from 
Department of Veterans Affairs (VA) medical treatment under 
38 U.S.C. § 1151.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1958 to June 1963.

This appeal is from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In January 2003, the Board of 
Veterans' Appeals (Board) granted the claim for service 
connection for pancytopenia and remanded the claim for TDIU.


ORDER TO VACATE

As issued, the Board decision disallowing service connection 
for pancytopenia under 38 U.S.C. § 1151 violated due process 
because the veteran had died in November 2002.  The Board may 
vacate a decision on such grounds.  38 C.F.R. § 20.904 
(2002).  The remand portion of the March 2003 decision was in 
the manner of a preliminary order and was not a final 
decision of the Board subject to vacatur.  Accordingly, the 
January 8, 2003, decision of the Board granting disability 
compensation for pancytopenia (also claimed as aplasia and 
anemia) resulting from Department of Veterans Affairs (VA) 
medical treatment under 38 U.S.C. § 1151 is VACATED.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Citation Nr: 0300310	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-24 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Eligibility for disability compensation for 
pancytopenia (also claimed as aplasia and anemia) 
resulting from Department of Veterans Affairs (VA) medical 
treatment under 38 U.S.C. § 1151.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and appellant's wife



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1958 to June 1963.

This appeal is from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).

The Board defers appellate review of the TDIU claim for 
reasons explained in the remand appended to this decision.


FINDINGS OF FACT

1.  The veteran has pancytopenia related to the prescribed 
use of methotrexate in the course of VA treatment for 
rheumatoid arthritis and not the result of his willful 
misconduct.

2.  VA prescribe and administered methotrexate in an 
appropriate manner, with due care and proper skill.

3.  Pancytopenia is an extremely rare response to 
methotrexate toxicity that was not reasonably foreseeable.


CONCLUSION OF LAW

The veteran is eligible for compensation for disability 
attributable to pancytopenia.  38 U.S.C.A. § 1151(a)(1)(B) 
(West Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is diagnosed with pancytopenia, a hemic 
disorder.  VA prescribed and administered Methotrexate for 
treatment of his rheumatoid arthritis from August 1996 to 
January 1997 and again from January to September 1998.  
The veteran's VA physicians suspected Methotrexate 
toxicity in February 1997, according to the treatment 
records, when he was hospitalized for neutropenia, 
although the relationship was not deemed certain.  After 
the second trial of Methotrexate, the veteran developed 
pancytopenia, which has necessitated transfusion 
dependence and bone marrow-saving therapy.

The veteran had VA hematology and rheumatology 
examinations in June 2000.  Both physicians diagnosed 
pancytopenia related to Methotrexate use.  Both physicians 
reviewed the veteran's complete medical record in light of 
the veteran's assertion of VA negligence in the 
prescription and monitoring of Methotrexate therapy.  The 
claims file the physicians reviewed included medical 
literature on the warnings, risks, contraindications and 
appropriate use and monitoring of Methotrexate therapy for 
rheumatoid arthritis.  The medical records included 
laboratory and clinical reports from before and during the 
course of the veteran's Methotrexate therapy.  Both 
physicians opined that there was due care and no 
negligence in VA's use of Methotrexate with the veteran.

The consensus medical opinion, read together with the VA 
examiner's reports of the effects of pancytopenia and the 
prognosis reported in an October 2000 statement by D. 
Doll, M.D., satisfy the statutory requirement of 
additional disability as a prerequisite of eligibility for 
compensation under 38 U.S.C.A. § 1151.

No medical evidence of record contradicts the opinions 
that there was no VA negligence in the use of Methotrexate 
and the veteran's development of pancytopenia.  Dr. Doll's 
statement doe not include an opinion about VA fault, and 
it is therefore not responsive to the question whether VA 
negligently prescribed and administered Methotrexate.  Dr. 
Doll joined the consensus as to the diagnosis and the 
cause, and he offered a prognosis, which is not material 
to the veteran's claim.  The veteran's interpretation of 
the medical literature and of his treatment records is a 
lay medical opinion beyond his competency to proffer as 
evidence of his assertion and consequently without 
probative value on that point.  Espiritu v. Derwinski, 2 
Vet App. 492 (1992).

However, the statute provides another basis of eligibility 
for compensation.  The veteran is eligible for 
compensation if the additional disability resulting from 
VA medical treatment resulted from "an event not 
reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(B) 
(West Supp. 2002); see also VA Adjudication Procedures 
Manual M21-1, Part VI,  7.24 f (Oct. 15, 2002) 
(compensation payable under sec. 1151 for any disability 
caused by medication prescribed by VA and taken as 
prescribed).

Only one item of evidence of record is responsive to that 
criterion.  The June 15, 2000, VA examination report 
included the examiner's opinion that the pancytopenia 
response to Methotrexate toxicity is extremely rare and 
was not foreseeable.  There is no contrary evidence of 
record to juxtapose with that medical opinion.  Given this 
opinion, the veteran's pancytopenia cannot be deemed a 
reasonably foreseeable consequence, for which eligibility 
would be precluded.

In short, this record does not contain a preponderance of 
evidence against the June 15, 2000 VA medical opinion.  
The veteran is eligible for compensation for pancytopenia 
resulting from VA medical treatment that produced 
additional disability that was not reasonably foreseeable.  
Id.


ORDER

Eligibility for compensation for pancytopenia (claimed as 
aplasia and anemia) is granted.


REMAND

The Board's decision in the instant case results in the 
addition of pancytopenia to the veteran's service-
connected disabilities.  The inclusion of pancytopenia 
among the veteran's service-connected disabilities could 
make a material difference in his entitlement to TDIU.  
The Board cannot effect an initial schedular disability 
rating for pancytopenia.

The RO should perform the initial disability rating of 
pancytopenia.  The June VA examinations, which had the 
objective of confirming the diagnosis and its cause and 
ascertaining VA negligence, are not adequate for that 
initial rating.  In light of this decision, the veteran 
needs examination with the objective of ascertaining the 
extent of disability attributable to pancytopenia and of 
evaluating the veteran's capacity to work based on the 
entire service-connected disability picture.  After rating 
pancytopenia, the RO should reevaluate the TDIU claim to 
determine whether the veteran is unemployable due to 
service-connected disabilities, whether the RO is 
authorized to award TDIU without submission to the 
Director of the Compensation and Pension Service, whether 
the claim must be submitted to the Director, or whether 
the denial should continue.  See 38 C.F.R. § 4.16 (2002).

Accordingly, the case is REMANDED for the following 
action:

1.  Schedule the veteran for a VA 
general medical examination, with 
referral to hematology and rheumatology 
as indicated, to determine the severity 
of pancytopenia, and the veteran's 
capacity for employment based on 
service-connected disabilities only.  
The examiner or examiners should take 
care to exclude the disabling effects 
of nonservice-connected rheumatoid 
arthritis in forming and reporting an 
opinion on the veteran's employability.

2.  Perform a disability rating of 
pancytopenia for the purpose of 
readjudicating the TDIU claim, and 
determine whether the claim for TDIU 
may now be allowed, must be submitted 
to Director, Compensation and Pension 
Service, or must be denied.  If denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and 
an appropriate period to respond.  
(Note: the disability rating of 
pancytopenia will be the initial rating 
of a disability, subject to due process 
for initial disability ratings.  See 
38 C.F.R. §§ 3.103(b), 19.25 (2002).) 

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose 
of this REMAND is to obtain additional information and to 
afford due process.  No inference should be drawn 
regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



 

